NO. 12-12-00161-CR

                         IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

VERLINE HYTER LUQMAN,                                §            APPEALS FROM THE 241ST
APPELLANT

V.                                                   §            JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                             §            SMITH COUNTY, TEXAS

                                     MEMORANDUM OPINION
                                         PER CURIAM
       Verline Hyter Luqman appeals her conviction for manufacture or delivery of a controlled
substance, cocaine. Appellant’s counsel filed a brief in compliance with Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137
(Tex. Crim. App. 1969). We affirm.


                                              BACKGROUND
       Appellant was charged by indictment with the offense of manufacture or delivery of a
controlled substance, cocaine, in an amount of four grams or more, but less than two hundred
grams, a first degree felony.1 Appellant entered an “open” plea of guilty to the offense charged in
the indictment. Appellant and her counsel signed various documents in connection with her
guilty plea, including a stipulation of evidence in which Appellant swore that all allegations
pleaded in the indictment were true and correct.
       After a punishment hearing, the trial court adjudged Appellant guilty of manufacture or
delivery of a controlled substance, cocaine, as set forth in the indictment, and assessed her
       1
           See TEX. HEALTH & SAFETY CODE ANN. § 481.112(a), (d) (West 2010).
punishment at life imprisonment, court costs, and restitution.2 This appeal followed.


                              ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he
has diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error and that there is no error upon which an appeal can be predicated. From our
review of Appellant’s brief, it is apparent that her counsel is well acquainted with the facts in this
case. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim.
App. 1978), counsel’s brief presents a chronological summation of the procedural history of the
case, and further states that counsel is unable to raise any arguable issues for appeal. We have
reviewed the record for reversible error and have found none.3 See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005).


                                                    CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that the appeal
is wholly frivolous. Accordingly, his motion for leave to withdraw is hereby granted, and the
trial court’s judgment is affirmed. See TEX. R. APP. P. 43.2.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise her of her right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, she must either
retain an attorney to file a petition for discretionary review or she must file a pro se petition for
discretionary review.         See In re Schulman, 252 S.W.3d at 408 n.22.                          Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the last

         2
          An individual adjudged guilty of a first degree felony shall be punished by imprisonment for life or for any
term of not more than ninety-nine years or less than five years and, in addition, a fine not to exceed $10,000. TEX.
PENAL CODE ANN. § 12.32 (West 2011).
         3
            Counsel for Appellant certified that he provided Appellant with a copy of his brief and informed Appellant
that she had the right to file her own brief. Appellant was given time to file her own brief, but the time for filing such
a brief has expired and we have received no pro se brief.




                                                            2
timely motion for rehearing that was overruled by this court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with the Texas Court of Criminal Appeals. See
TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements
of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4; In re
Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered April 3, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           3
                                     COURT OF APPEALS
           TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                             JUDGMENT

                                             APRIL 3, 2013


                                         NO. 12-12-00161-CR


                                  VERLINE HYTER LUQMAN,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                            Appeals from the 241st Judicial District Court
                         of Smith County, Texas. (Tr.Ct.No. 241-1567-11)



                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that Appellant’s
counsel’s motion to withdraw is granted, the judgment of the court below be in all things
affirmed, and that this decision be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      4